Citation Nr: 1612062	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to September 1971.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Original jurisdiction over the Veteran's appeal now resides in Columbia, South Carolina.

The Veteran testified at an August 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.

In a decision issued in May 2015, the Board, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus.  The Veteran appealed the Board's decision only to the extent that such denied reopening his diabetes mellitus claim to the United States Court of Appeals for Veterans Claims (Court).  As discussed below, in January 2016, the Court granted the Secretary and the Veteran's (the parties') January 2016 Joint Motion for Remand (Joint Motion).  As such, the Board's decision was vacated and remanded only to the extent that it declined to reopen the Veteran's diabetes mellitus claim, pursuant to the Joint Motion. 

Also as an initial matter, the Board notes that in its May 2015 decision, it was also determined, in pertinent part, that new and material evidence had been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  The Board then remanded the underlying claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for additional development.  While on remand, the RO issued a March 2016 rating decision that granted service connection for PTSD, rated 50 percent, effective August 4, 2009.  The Veteran has one year to appeal that decision; however, the claim seeking service connection for an acquired psychiatric disorder is considered resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied service connection for diabetes mellitus.

2.  Evidence received since the final March 2005 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim for service connection for diabetes mellitus constitutes a complete grant of that portion of the claim that is being addressed (i.e., the request to reopen), no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends his diabetes mellitus is related to his service, and has claimed Agent Orange exposure.  Such claim was initially denied in a March 2005 rating decision, at which time the RO determined, in pertinent part, that the Veteran did not set foot in Vietnam, and therefore could not be presumed exposed to herbicides, and that there was otherwise no evidence linking the Veteran's diabetes mellitus to service.

In March 2005, the Veteran was advised of the decision and of his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for diabetes mellitus was received until October 2010, when VA received his application to reopen such claim.  Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].  

In determining that the March 2005 rating decision is final, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for diabetes mellitus was received prior to the expiration of the appeal period stemming from the March 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As relevant, evidence received since the March 2005 RO decision includes testimony from the Veteran that the ship which he served on may have stored Agent Orange, and that planes from his ship sprayed herbicides over land when airborne.  See August 2014 videoconference hearing transcript.  The Board notes that such testimony, which was provided under oath at the August 2014 videoconference hearing, is presumed credible for the purpose of determining whether it is new and material.  It is also new in that it was not of record at the time of the March 2005 RO decision and is material as it provides additional information/details regarding the Veteran's claimed in-service herbicide exposure.  Such information, which is critical in substantiating the Veteran's service connection claim, triggers VA's duty to assist by attempting to verify his claimed herbicide exposure.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for diabetes mellitus is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened. 


REMAND

The RO denied the Veteran's instant claim of service connection for diabetes mellitus on the basis that new and material evidence had not been received to reopen the claim following a prior final denial.  The Board's decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for diabetes mellitus on its merits, and he has not waived his right to RO initial consideration, the Board finds that a remand for the RO to adjudicate the Veteran's claim in the first instance is necessary.

Prior to the RO's de novo review of the claim of service connection for diabetes mellitus, however, additional development must be completed, particularly in light of points raised in the January 2016 Joint Motion.

Specifically, the AOJ should contact the Joint Services Records Research Center (JSRRC), as well as any other appropriate facility(ies), to attempt to verify the Veteran's alleged herbicide exposure by obtaining or researching complete deck logs for the U.S.S. Constellation from approximately May 8, 1969, to September 3, 1971, excepting May 23, 1970, through July 19, 1970, during which time service personnel records indicate an unauthorized absence from the ship.  The AOJ should specifically attempt to verify whether this ship transported Agent Orange; transported planes which sprayed Agent Orange; or, operated in Vietnam's inland waterways, during the Veteran's service aboard.  If such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

The Board is aware that requests to JSRRC are typically limited to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  38 C.F.R. § 3.159(c).

Additionally, the Board notes that the Veteran receives treatment relevant to his claim at the Columbia, South Carolina, VA Medical Center (VAMC), the most recent records of which are dated July 22, 2013.  While on remand, any outstanding VA treatment records from said facility should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his diabetes mellitus, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2.  Obtain all VA treatment records from the Columbia VAMC, dated from July 22, 2013, to the present.  All reasonable attempts should be made to obtain any identified records.  

3.  If any of the above-requested records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Request from the JSRRC, as well as any other appropriate facility(ies), verification of the Veteran's reported exposure to herbicide agents, to include Agent Orange, during his service aboard the U.S.S. Constellation from approximately May 8, 1969, to May 22, 1970, and from July 20, 1970, to September 3, 1971.

Such research should include review of the complete deck logs for the U.S.S. Constellation during this period and/or other relevant documentation of the ship's operations.  

Any additional action necessary for independent verification of the Veteran's exposure to herbicides, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

5.  After completing all foregoing requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination, if appropriate), adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


